Citation Nr: 1733481	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  12-13 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected headaches, also claimed as migraines. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to April 1974. 

This case comes before the Board of Veterans' Appeals (the Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland Oregon.

The Veteran appeared at a Travel Board hearing in June 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 


FINDINGS OF FACT

In a May 2017 Statement in Support of Claim the Veteran notified the Board that he wished to withdraw his claim for entitlement to an initial disability rating in excess of 50 percent for service-connected headaches, also claimed as migraines.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of for entitlement to an initial disability rating in excess of 50 percent for service-connected headaches, also claimed as migraines have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  

In a May 2017 Statement in Support of Claim the Veteran notified the Board that he wished to withdraw his claim of for entitlement to an initial disability rating in excess of 50 percent for service-connected headaches, also claimed as migraines.  The withdrawal was confirmed by correspondence from the Veteran's representative in July 2017.  This withdrawal is in writing and has been associated with the Veteran's claims file.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review these claims, and it is therefore dismissed.


ORDER

The withdrawn claim of for entitlement to an initial disability rating in excess of 50 percent for service-connected headaches, also claimed as migraines, is dismissed



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


